FILED
                           NOT FOR PUBLICATION
                                                                               JUN 17 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    20-30210

              Plaintiff-Appellee,                D.C. No.
                                                 1:18-cr-00157-SPW-3
 v.

RYAN MCGUIRE,                                    MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                             Submitted June 9, 2022**
                               Seattle, Washington

Before: IKUTA and MILLER, Circuit Judges, and PREGERSON,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
      Ryan McGuire appeals from his convictions for (1) conspiracy to distribute

methamphetamine in violation of 21 U.S.C. § 846 and § 841(a)(1), and

(2) distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Considering the evidence adduced at trial “in the light most favorable to the

prosecution,” the evidence that McGuire conspired to distribute methamphetamine

was “adequate to allow any rational trier of fact to find the essential elements of

the crime beyond a reasonable doubt.” United States v. Nevils, 598 F.3d 1158,

1164 (9th Cir. 2010) (en banc) (cleaned up). The government presented evidence

that Angela Killen was engaged in the sale of controlled substances; that Killen

told the undercover agents she had a methamphetamine connection; that almost

immediately after McGuire entered Killen’s house, the agents received a phone call

regarding the methamphetamine; and that McGuire was present during the

transaction, where he pulled a package of methamphetamine from his pocket and

handed it to Killen, who then sold the methamphetamine to the agents. Based on

this evidence, a rational jury could conclude that McGuire had conspired to

distribute methamphetamine with Killen. See United States v. Vgeri, 51 F.3d 876,

879–80 (9th Cir. 1995).




                                           2
      The district court did not plainly err in not providing a specific buyer-seller

instruction “focus[ing] specifically on the difference between a buyer-seller

relationship and a coconspirator relationship,” because the district court provided

other jury instructions that adequately conveyed that distinction. United States v.

Moe, 781 F.3d 1120, 1128 (9th Cir. 2015).

      The district court did not violate McGuire’s due process rights by sustaining

the government’s hearsay objections to McGuire’s efforts to elicit Agent

Osborne’s recollection of Killen’s out-of-court statements. Such testimony was

not admissible under the state of mind hearsay exception, because Killen’s out-of-

court statements identifying someone other than McGuire as the methamphetamine

supplier were made years after the transaction, and were not spontaneous. See

United States v. Miller, 874 F.2d 1255, 1264 (9th Cir. 1989). Rather, Killen’s out-

of-court statements are more “statement[s] of memory or belief to prove the fact

remembered or believed,” which do not fall within the state of mind hearsay

exception. Fed. R. Evid. 803(3). Nor was such testimony admissible under Kyles

v. Whitley, 514 U.S. 419 (1995), as out-of-court statements shedding light on the

quality of a police investigation. Kyles establishes no such exception to relevant

hearsay rules.




                                          3
      Further, the district court’s exclusion of Agent Osborne’s testimony as to

Killen’s out-of-court statements did not violate McGuire’s right to present a

complete defense under Chambers v. Mississippi, 410 U.S. 284 (1973). Given the

district court’s determination that Killen was available to testify, and that McGuire

could have called her as a witness and elicited her testimony directly, McGuire was

not deprived of the ability to present his defense adequately.

      AFFIRMED.




                                          4